AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

Case No.  3:19-mj-00249-DMS

a Samsung Galaxy J3, Model: SM-J327U CURRENTLY
LOCATED IN Alaska State Trooper evidence as
Property #: P19021654

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of _ Alaska
(identify the person or describe the property to be searched and give its location):

Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

Attachment B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

Pr 7 me
YOU ARE COMMANDED to execute this warrant on or before _s ul iy Je. 20) ;
(ndt to exceed 14 days)
1 inthe daytime 6:00 a.m. to 10 p.m. RLat‘any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay

  

of trial), and authorize the officer executing this warrant to. dete ice to the person who, or whose property, will be
searched or seized (check the appropriate box) (1 for 9) a (Df i9 Prcoed 30).

  
 

Date and time issued: 3.28pm fasta

Yl aornf~ cS,

tf FNS

Printed name and title

 
  

City and state: Anchorage, AK

 

 

Case 3:19-mj-00249-DMS Docu Filed 09/16/19 Page 1 of 2
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
3:19-mj-00249-DMS Sway \, 2OVA NR
U

Inventory made in the presence of :

SR Boaeson

Inventory of the property taken and name of any person(s) seized:

Diggrol YorterOia Exhaustion Walizing Cobre UkEDHPC

 

 

 

 

  
         
 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date: 4/ Wea ye ——

Executing officer's signature

BA Saale Fore yon

Printed name and title

 

 

Reaty ined Vor
subscribed, swom to, and réctumed befase

 

 

 

DEBORAH M.
Case 3:19-mj-00249-DMS Document 2s.niled
